Case 8:18-cv-02521-CEH-CPT Document 8 Filed 11/07/18 Page 1 of 7 PageID 22




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 MICHAEL HENDERSON,

            Plaintiff,
  v.
                                                         Case No.: 8:18-cv-02521-CEH-CPT
 ODLE MANAGEMENT GROUP, INC.,

       Defendant.
 ____________________________________/

                   DEFENDANT ODLE MANAGEMENT GROUP, LLC’S
                 ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

            Defendant, Odle Management Group, LLC, through its undersigned counsel,

  submits its Answer and Defenses to the Complaint filed by Plaintiff, Michael Henderson,

  and responds to the correspondingly-numbered paragraphs as follows:

            1.      Odle admits that Plaintiff was its employee. Odle denies the remaining

  allegations in Paragraph 1.

            2.      Odle admits that Plaintiff worked as a non-exempt, hourly employee in

  Florida. Odle also admits that this Court has jurisdiction. Odle denies that Plaintiff held

  the position of “Keys Keeper” and denies the remaining allegations in Paragraph 2.

            3.      Odle admits that it is a career placement company; otherwise denied.

            4.      Odle admits that it is subject to the provisions of the FLSA; otherwise

  denied.
Case 8:18-cv-02521-CEH-CPT Document 8 Filed 11/07/18 Page 2 of 7 PageID 23




            5.    Odle denies that Plaintiff’s duties implicated interstate commerce, but

  admits that Odle is subject to the provisions of the FLSA. Odle denies the remaining

  allegations in Paragraph 5.

            6.    Denied.

            7.    Odle admits that it employed Plaintiff as a Day Resident Advisor; otherwise

  denied.

            8.    Denied.

            9.    Odle admits that some of its employees had access to Plaintiff’s personal

  phone number. Odle denies that it “required” Plaintiff to provide his phone number and

  denies the remaining allegations in Paragraph 9.

            10.   Denied.

            11.   Denied.

            12.   Denied.

            13.   Odle admits that, on occasion, Plaintiff performed overtime work. Odle

  denies that Plaintiff was not fully compensated for that work and denies the remaining

  allegations in Paragraph 13.

            14.   Denied.

            15.   Denied.

            16.   Denied.

            17.   Denied.

            18.   Denied.

            19.   Denied.



                                               2
Case 8:18-cv-02521-CEH-CPT Document 8 Filed 11/07/18 Page 3 of 7 PageID 24




            20.   Denied.

            19.   Odle admits that it is subject to the provisions of the FLSA; otherwise

  denied.1

            20.   Denied.

            21.   Odle admits that this Court has jurisdiction over Plaintiff’s claims. Odle

  denies that any events pertinent to Plaintiff’s claims occurred in Orange County and denies

  the remaining allegations in Paragraph 21.

            22.   Odle admits that it is subject to the provisions of the FLSA; otherwise

  denied.

            23.   Odle admits that Plaintiff was a non-exempt, hourly employee. Odle denies

  that Plaintiff is subject to individual coverage under the FLSA and denies the remaining

  allegations in Paragraph 23.

            24.   Denied.

            25.   Denied.

        COUNT I – RECOVERY OF OVERTIME WAGES COMPENSATION

            26.   Odle incorporates and re-alleges its responses to Paragraphs 1 – 25 as if

  fully set forth herein.

            27.   Denied.

            28.   Denied.

            29.   Denied.



  1
    Plaintiff’s Complaint uses incorrect paragraph numbers on Page 3. Odle has used the same
  incorrect numbering scheme for consistency’s sake.


                                               3
Case 8:18-cv-02521-CEH-CPT Document 8 Filed 11/07/18 Page 4 of 7 PageID 25




          30.     Odle acknowledges that Plaintiff has requested a jury trial, but denies that

  he is entitled to any relief.

          ODLE DENIES ANY ALLEGATIONS SET FORTH IN THE COMPLAINT

  NOT SPECIFICALLY ADMITTED ABOVE.

                         AFFIRMATIVE AND OTHER DEFENSES

          In asserting the defenses that follow, Odle does not assume the burden of proof as

  to matters that, pursuant to law, are Plaintiff's burden to prove. In addition, Odle is

  continuing to investigate Plaintiff's allegations. Therefore, Odle reserves the right to

  amend its Answer and Defenses.

                                      FIRST DEFENSE

          Plaintiff’s Complaint fails to state a claim upon which relief can be granted because,

  among other reasons, Plaintiff was paid all wages due pursuant to the FLSA.

                                     SECOND DEFENSE

          Odle states that its actions with respect to Plaintiff were taken in good faith in

  conformity with and in reliance on a written administrative regulation, order, ruling,

  approval, interpretation, and/or administrative practice or policy pursuant to 29 U.S.C. §

  259.

                                      THIRD DEFENSE

          Odle states that its actions with respect to Plaintiff were taken in good faith with

  reasonable grounds to believe such conduct comported with permissible interpretations of

  the FLSA pursuant to 29 U.S.C. § 260.




                                                4
Case 8:18-cv-02521-CEH-CPT Document 8 Filed 11/07/18 Page 5 of 7 PageID 26




                                    FOURTH DEFENSE

         Odle acted in good faith and had reasonable grounds for believing that its actions

  did not violate the FLSA and any claims of willful violations or for a three-year limitations

  period or for liquidated damages should be dismissed.

                                      FIFTH DEFENSE

         Further, and in the alternative if necessary, Odle states that the claims for liquidated

  damages and interest are barred to the extent that these forms of relief are duplicative of

  each other.

                                      SIXTH DEFENSE

         Odle is not subject to liability under the FLSA for any alleged failure to pay

  overtime compensation for either “preliminary or postliminary activities” or for “walking,

  riding, or traveling to and from the actual place of performance of the principal activity or

  activities which such employee is employed to perform,” in accordance with 29 U.S.C. §

  254.

                                    SEVENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, to the extent he seeks

  compensation for work other than compensable working time.

                                     EIGHTH DEFENSE

         Odle is entitled to a set-off with respect to any monies paid to Plaintiff for any hours

  when Plaintiff was not actually performing work for Odle.




                                                5
Case 8:18-cv-02521-CEH-CPT Document 8 Filed 11/07/18 Page 6 of 7 PageID 27




                                      NINTH DEFENSE

         Plaintiff’s claims are barred to the extent that they were not filed within the

  applicable limitations period under the FLSA, and to the extent they seek recovery for pay

  periods outside the applicable limitations period.

                                      TENTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the doctrines of unclean hands

  or equitable estoppel to the extent that, among other things, he intentionally falsified his

  time records, underreported his hours worked and misreported his hours worked to Odle.

                                   ELEVENTH DEFENSE

         Plaintiff waived, and/or is estopped from asserting, claims to the extent that they

  are based on an alleged failure to pay wages, if he did not accurately report his time, or did

  not timely advise Odle of any alleged mistakes in payment, underpayments, or failure by

  Odle to pay compensation in accordance with applicable laws and agreements.

                                    TWELFTH DEFENSE

         Plaintiff’s claim for attorneys’ fees is barred, in whole or in part, under the doctrine

  of avoidable consequences, because he failed to make reasonable efforts to avoid or

  minimize those fees by affording Odle an opportunity to correct any alleged errors in

  compensation promptly.

                                 THIRTEENTH DEFENSE

         Plaintiff’s claims are barred because even if Plaintiff had worked uncompensated

  overtime, which Odle denies, it would have been de minimis.




                                                6
Case 8:18-cv-02521-CEH-CPT Document 8 Filed 11/07/18 Page 7 of 7 PageID 28




           WHEREFORE, having fully answered and responded to the allegations in

  Plaintiff’s Complaint, Odle respectfully requests:

                    a.   Plaintiff’s claims be stricken or dismissed with prejudice;

                    b.   Each and every prayer for relief in Plaintiff’s Complaint be denied;

                    c.   Judgment be entered in favor of Odle; and

                    d.   Odle be granted such other and further relief as this Court deems

                         just and appropriate.

  Dated as of November 7, 2018.
                                                 Respectfully submitted by:

                                                 JACKSON LEWIS P.C.

                                                 /s/ Andrew R. Lincoln
                                                 Andrew R. Lincoln
                                                 Lead Trial Counsel
                                                 Florida Bar Number: 0069588
                                                 E-mail: andrew.lincoln@jacksonlewis.com
                                                 E-mail: denise.dawson@jacksonlewis.com

                                                 Wells Fargo Center
                                                 100 S. Ashley Drive, Suite 2200
                                                 Tampa, Florida 33602
                                                 Telephone:    813-512-3210
                                                 Facsimile:    813-512-3211

                                                 Attorneys for Defendant

                               CERTIFICATE OF SERVICE

          I hereby certify that on this 7th day of November, 2018, a true and correct copy of
  the foregoing Defendant Odle Management’s Answer and Defenses was filed with the
  Clerk of Court via the CM/ECF system, which will automatically send electronic notice to
  all counsel of record.

                                                 /s/ Andrew R. Lincoln
                                                 Attorney
  4841-7259-6601, v. 1




                                                 7
